*682OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division in Rivera and Fox should be reversed, with costs, and the decisions of the Unemployment Insurance Appeals Board reinstated and the order of the Appellate Division in Ross should be affirmed, with costs.
In each of these cases whether the relationships of the operators-deliverers with the delivery companies is that of employees or independent contractors involves a question of fact as to whether there is evidence of either control over the results produced or over the means used to achieve the results (Matter of Field Delivery Serv. [Roberts], 66 NY2d 516, 521; Matter of Ted Is Back Corp. [Roberts], 64 NY2d 725; Matter of 12 Cornelia St. [Ross], 56 NY2d 895, 897; Matter of Sullivan Co. [Miller], 289 NY 110, 112). The agency’s determination of this question of fact, if supported by substantial evidence on the record as a whole, is beyond further judicial review even though there is evidence in the record to support a contrary conclusion (Matter of Field Delivery Serv. [Roberts], supra; Matter of Concourse Ophthalmology Assoc. [Roberts], 60 NY2d 734, 736; Matter of Morton [Miller], 284 NY 167; Matter of Stork Rest. v Boland, 282 NY 256). The determination in each case by the Unemployment Insurance Appeal Board that the relationship was that of employer-employee is amply supported by proof in the record. There being substantial evidence to sustain the determinations, the judicial inquiry is complete (Matter of Field Delivery Serv. [Roberts], supra; Matter of Villa Maria Inst. of Music [Ross], 54 NY2d 691, 692). Moreover, the agency determinations in these three cases are consistent with prior cases with substantially similar facts (Matter of Field Delivery Serv. [Roberts], supra, at p 520; see, Matter of Di Martino [Buffalo Courier Express Co. — Ross], 89 AD2d 829, affd 59 NY2d 638; Matter of Wells [Utica ObserverDispatch & Utica Daily Press — Roberts], 87 AD2d 960, affd 59 NY2d 638).
We have considered the other arguments raised by the parties and find them to be without merit.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
In Matter of Rivera and Fox: On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, and decision of *683the Unemployment Insurance Appeals Board reinstated in a memorandum.
In Matter of Ross: On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.